Citation Nr: 0510674	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from March 1966 to March 
1969.  Service records show that his in-service occupation 
was counterintelligence.

In an October 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  He indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
November 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file, and he has been provided with a copy.


FINDINGS OF FACT


1.  The veteran did not serve in combat.

2.  The occurrence of purported in-service stressors is not 
verified by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
specifically alleges that this disorder is the product of his 
in-service responsibilities in counterintelligence, which 
included dangerous missions into communist Czechoslovakia 
immediately prior to the 1968 Soviet invasion of that 
country.

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107], enacted in November 
2000, eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2003 statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

In addition, a letter was sent to the veteran by the RO in 
June 2002 that was specifically intended to address the 
requirements of the VCAA.  The letter explained to the 
veteran that the RO was processing his claim, and provided 
him with the evidentiary requirements for service connection 
claims as they specifically pertained to PTSD.  The RO listed 
the evidence that had been received, and the evidence that 
had been requested.  The veteran was informed that he should 
provide information concerning his claimed disability, and in 
particular was advised that "[w]e need the following 
information or evidence from you"; a list of evidence 
specific to PTSD claims followed.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2002 VCAA letter, the RO informed the veteran that the RO 
would help him get private and Federal medical records, along 
with records from other Federal agencies and employment 
records.  The letter also stated that a VA examination would 
be provided if one was necessary to make a decision on the 
claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The letter informed the veteran that if wanted VA to obtain 
private medical records for him, he should provide 
information as to such treatment.  He was asked to complete 
VA Form 21-4142, Authorization for Release of Information, 
for each facility where he was treated.  The veteran was also 
informed he could expedite the process if he personally 
contacted the facilities.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2002 VCAA letter told the 
veteran "[t]ell us whether there is any additional 
information or evidence that you think will support your 
claim."  He was also advised that "[i]f you want us to help 
get any additional information or evidence that you think 
will support your claim, please tell us about it."  
(Emphasis as in original.)  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
June 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on his behalf.  Based on 
this procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  It has also obtained the veteran's service 
personnel records.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  At 
his request, he was accorded a personal hearing before the 
Board; the transcript of that hearing is of record.  He has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

The veteran's DD Form 214 shows that the veteran's in-service 
specialty was counterintelligence, with service in Europe.  
His service personnel records show that he was stationed in 
West Germany in 1968, and that he was a counterintelligence 
agent.

The veteran's service medical records do not reflect that he 
was accorded treatment for any psychiatric problems, to 
include PTSD.  The report of his service separation 
examination shows that his psychiatric status was clinically 
evaluated as normal, and does not indicate any history or 
complaints of mental problems or disability.  A report of 
medical history prepared at service separation shows that he 
specifically denied having, or ever having had, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.

There is no relevant evidence for several decades after the 
veteran left military service.  A Vet Center treatment report 
dated in December 2001 indicates an impression of building 
depressive disorder, with anxiety symptoms in a man already 
vulnerable to some PTSD, given his military history.  The 
report of a September 2002 VA psychiatric examination 
reflects findings that the veteran presented with all of the 
symptoms of PTSD, with life threatening experiences, 
apparently during service, that he was now re-experiencing as 
nightmares.  The report notes the veteran's history, as 
presented by the veteran, of stressful military service in 
counterintelligence.  A January 2003 Vet Center statement 
indicates that the veteran's PTSD symptoms continued to 
worsen.

At his September 2004 personal hearing, and in various 
documents submitted at that time and in the course of his 
appeal, the veteran alleged that his PTSD was the product of 
his stressful military service.  He specifically contended 
that he often undertook missions by himself across the 
military frontier into Czechoslovakia in 1968, to include 
immediately prior to the Soviet invasion of that nation in 
August 1968, and that these missions were often very 
dangerous and unauthorized.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing this condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability, or 
in the case of PTSD, in-service incurrence of verified 
stressors; and (3) medical nexus.  

The medical evidence demonstrates the presence of PTSD since 
approximately 2001; this disability was diagnosed on VA 
examination and by the Vet Center at which the veteran is 
receiving treatment.  Hickson element (1), a current 
disability, is satisfied.  With respect to Hickson element 
(3), a medical nexus, a December 2001 Vet Center report and 
the report of the September 2002 VA examination both indicate 
that the veteran's PTSD was deemed to have been the product 
of his in-service counterintelligence activities.  
  
With respect to Hickson element (2), the veteran's service 
medical records are devoid of clinical findings that indicate 
the presence of any mental problems during service.  However, 
this lack of in-service diagnosis, in and of itself, does not 
preclude the award of service connection for PTSD, in that 
this disability is often manifested on a delayed basis and 
related to in-service stressor events.  In the instant case, 
the question is whether the PTSD currently shown can be 
related to verified in-service stressors.  This question must 
be answered in the negative.  First, the veteran did not 
engage in combat against an organized enemy, and he does not 
so contend.  Second, as explained below, his non-combat 
stressors have not been verified, as is required by law.  

While the veteran has alleged that his activities as a 
counterintelligence agent on the West German-Czechoslovak 
frontier during the height of the Cold War in 1968 were in 
themselves stressful, the evidence is devoid of any 
independent verification that he undertook the missions he 
has cited, or that his service was otherwise stressful.  The 
Board, in that regard, recognizes that the veteran's service 
personnel records reflect that he was stationed in West 
Germany in 1968, and that he was a counterintelligence agent.  
Neither these nor any other evidence of record, however, 
support his position with regard to the nature of his in-
service activities.  

It is important to note that the veteran's purported stressor 
activities are not combat related, nor did he otherwise serve 
in combat; accordingly, the regulatory provision whereby his 
testimony is considered credible absent clear and convincing 
evidence to the contrary is not for application.  His 
contentions must be verified by credible supporting evidence.  
In this case, no such evidence is of record, nor is it 
apparent that such evidence is available.

The veteran has requested that VA ask that a search of the 
records of the 66th Military Intelligence Group be undertaken 
for some evidence that would support his claim.  The Board 
believes that such action would be futile; the veteran has 
alleged that his missions were unauthorized, and in fact 
violated his orders.  He has stated that he "was ordered not 
to make the border crossings and made the decisions to do so 
completely on my own assessment of the situation at that 
time."  It is unlikely in the extreme that any official 
records would have been compiled regarding his unauthorized 
(and therefore no doubt undocumented) actions.  Remand of 
this case to look for official records which manifestly could 
not exist would be an exercise in futility.  The Court has 
held that VA's statutory duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).   

The veteran has not furnished any objective evidence 
demonstrating the occurrence of his purported stressors, nor 
has he indicated that any such evidence may be available.  
The Court has held, with regard to claims for service 
connection for PTSD, that, if the claimed stressor is not 
combat related, the veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and, while it must be supported by credible 
supporting evidence, there is no requirement that 
corroboration only be found in service records.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Here, there is no 
corroborating evidence, either in the service records or in 
any other records.  Because there is no credible supporting 
evidence of the incurrence of the veteran's purported in-
service stressors, Hickson element (2), an in-service 
incurrence, is not met.  The claim fails on that basis.

In brief, only Hickson element (1) is shown as satisfied with 
regard to the question of service connection for PTSD.  The 
evidence, while noting the current manifestation of PTSD, 
does not include credible evidence that allows verification 
of the purported stressors that form the basis for that 
diagnosis.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


